DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 01 April 2022.  In view of this communication and the amendment concurrently filed: claims 1-9 were previously pending; claims 2-6 and 6 were canceled by the amendment; and thus, claims 1, 5, and 7-9 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 01 April 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 4, lines 9-19 of the Remarks) states that claim 5 has been amended to overcome the previous grounds of rejection under 35 U.S.C. 112(a) and the objection to the drawings.  The amendment is sufficient and said grounds have been withdrawn.
The Applicant’s second argument (page 5, lines 3-16 of the Remarks) alleges that Enomoto and Takemoto do not disclose teeth with a “trapezoidal cross-section”, the magnetic material “having an annular shape”, or that the magnetic member “covers only a part” of the end portion of the insulating member.  No explanation or evidence is provided in support of any of these allegations.  Thus, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The Applicant’s third argument (page 5, lines 17-23 of the Remarks) alleges that Enomoto and Takemoto do not render obvious the recited thicknesses of the magnetic member because the rejection “fails to point to any portion of Takemoto which suggests the thickness to be a result effective variable” and because the application discloses unexpected results of the range.  Regarding the first point, the fact that the thickness of the magnetic member affects the magnetic permeability (see col. 5, lines 26-31 of Brissey) is an inherent characteristic of magnetic materials which is well-known in the art, and obviousness does not require that such inherent characteristics be explicitly cited in Takemoto.  
Regarding the second point, the specification discloses that the lower boundary of the range has “the effect of improving the magnetic properties” of the device, while the upper boundary of the range additionally reduces “the area for providing the winding of the insulating member”.  As stated above, the effect on magnetic properties is well-known in the art, as evidenced by Brissey.  Further, the idea that enlarging one component of the motor would leave less space remaining for the other components is both inherent and simply common sense.  Thus, the alleged criticality of the claimed range is unpersuasive as these results are not new or unexpected.
The Applicant’s fourth argument (page 5, line 24 to page 6, line 5 of the Remarks) alleges that Enomoto and Takemoto do not disclose the coupling surface between the magnetic member and the insulating member “has a corrugated shape”.  No explanation or evidence is provided in support of this allegation.  Thus, the argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2006/0082241 A1), hereinafter referred to as “Enomoto”, in view of Takemoto (JP 2015-167432 A), hereinafter referred to as “Takemoto”.
Regarding claim 1, Enomoto discloses a radial gap type rotating electrical machine (fig. 1; ¶ 0026-0027), comprising: 
a rotor [1] including a rotary shaft [3] and a rotor iron core [4] that rotates around the rotary shaft [3] (fig. 1; ¶ 0028); and 
a stator [2] including a stator iron core [6] that is disposed to face the rotor iron core [4] (fig. 1; ¶ 0029), 
wherein the stator iron core [6] has an annular shape and has a back yoke [8] having a plurality of recesses [8G] provided along an inner periphery of the back yoke [8], and a tooth [9] having one end [9T] fitted to a recess of the plurality of recesses [8G] and the other end [9P] protruding toward the rotor iron core [4] (fig. 1; ¶ 0029-0030), and

    PNG
    media_image1.png
    503
    643
    media_image1.png
    Greyscale

the tooth [9] has a laminate in which amorphous metal foil strips having a trapezoidal cross-section are laminated in an axial direction of the rotary shaft [3] (fig. 1-2; ¶ 0034-0039; the dovetail projection [9T] of each tooth has a trapezoidal cross-section), and an insulating member that holds the laminate (fig. 2; ¶ 0035; an insulating resin is cured to bond the individual foils together into each tooth structure).
Enomoto does not disclose a magnetic material is provided in an end portion on a side facing the rotor of the insulating member.
Takemoto discloses a radial gap type rotating electrical machine comprising a stator core [12] and a rotor [not shown] (fig. 1-5; ¶ 0013), teeth [24/26] having a laminate (fig. 1; ¶ 0013-0014), an insulating member [30] that holds the laminate (fig. 3-5; ¶ 0018-0019), and a magnetic material [32/33] is provided in an end portion on a side facing the rotor of the insulating member [30] (fig. 1, 5; ¶ 0020-0022),

    PNG
    media_image2.png
    610
    588
    media_image2.png
    Greyscale

wherein the magnetic material [32/33] is a magnetic member [32/33] having an annular shape (fig. 1; the magnetic members combined form a ring shape) that covers only a part of an end portion of the insulating member [30] on a side facing the rotor of the insulating member [30] (fig. 1, 5; ¶ 0020-0022; each member, [32] and [33], individually cover only part of the insulating members), and 
wherein a coupling surface between the insulating member [30] and the magnetic member [32/33] has a corrugated shape (fig. 3; the surfaces along which the bobbin and magnetic member meet substantially uneven relative to one another, with recesses and projections, as broadly required of a “corrugated” shape).

    PNG
    media_image3.png
    280
    609
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulating member of Enomoto as a bobbin having a magnetic material attached thereto as taught by Takemoto, in order to focus magnetic flux within the teeth thereby suppressing torque fluctuation and increase total torque output (¶ 0002 of Takemoto).
The combination of Enomoto and Takemoto still does not disclose that the magnetic member [32/33] has a thickness of 1 mm or more and 2 mm or less.
However, the thickness of the magnetic member is well-known in the art to affect both the magnetic permeability and the thickness of the air gap, as increasing the thickness of the magnetic member increases the permeability and decreases the air gap, thereby increasing the magnetic flux flowing from the rotor to the stator.  Thus, the thickness of the magnetic member is a result effective variable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic member of Takemoto having a thickness of 1-2mm, in order to optimize the magnetic flux flow thereby improving motor performance.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, wherein a coil conductor [7] wound around the tooth [9] is of concentrated winding or distributed winding (fig. 1; ¶ 0031; the windings are wound around individual teeth in a concentrated manner).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto and Takemoto as applied to claim 2 above, and further in view of Brissey et al. (US 4,025,840), hereinafter referred to as “Brissey”.
Regarding claim 5, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, wherein Takemoto further discloses that the end portion of the insulating member [30] on which the magnetic member [32/33] is provided has a projection portion [31b] (fig. 1-3; ¶ 0022).
Enomoto, in view of Takemoto, does not disclose the projection portion [31b] having different dimensions on left and right, and the insulating member [30] in the projection portion [31b] has a portion that overlaps with a projection portion of an adjacent tooth.
Brissey discloses a radial gap type rotating electrical machine comprising a stator [10] having teeth [16] and an insulating member [23] on which a magnetic member [11] is disposed (fig. 1; col. 3, lines 16-30), and 

    PNG
    media_image4.png
    487
    758
    media_image4.png
    Greyscale

wherein an end portion [23a] of the insulating member [23] on which the magnetic member [11] is provided has a projection portion [23a/23b] having different dimensions on left and right, and the insulating member [23] in the projection portion [23a/23b] has a portion that overlaps with a projection portion [23a/23b] of an adjacent tooth [16] (fig. 1; col. 3, lines 31-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulating members of Enomoto/Takemoto having overlapping projection portions as taught by Brissey, in order to ensure complete insulation of the windings from the armature (col. 3, lines 40-43).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto and Takemoto as applied to claim 1 above, and further in view of Komuro et al. (US 2007/0145847 A1), hereinafter referred to as “Komuro”.
Regarding claim 7, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, except that Takemoto does not disclose whether the magnetic material is a soft magnetic material, a hard magnetic material, or a composite material of a soft magnetic material or a hard magnetic material and resin.
Komuro discloses a radial gap type rotating electrical machine having a magnetic material [101] disposed at the ends of the stator teeth [4] facing the rotor [1/3] (fig. 2; ¶ 0036-0037), and wherein the magnetic material [101] is a soft magnetic material, a hard magnetic material, or a composite material of a soft magnetic material or a hard magnetic material and resin (¶ 0021-0022; various soft magnetic materials are disclosed).

    PNG
    media_image5.png
    496
    641
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic material of Enomoto/Takemoto as a soft magnetic material as taught by Komuro, for the purpose of generate a high magnetic flux density (¶ 0022 of Komuro).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, except that the Takemoto does not disclose that wherein the magnetic material has an insulating film provided on a surface of a soft magnetic material or a hard magnetic material.
Komuro discloses a radial gap type rotating electrical machine having a magnetic material [101] disposed at the ends of the stator teeth [4] facing the rotor [1/3] (fig. 2; ¶ 0036-0037), wherein the magnetic material [101] has an insulating film provided on a surface of a soft magnetic material or a hard magnetic material (fig. 2; ¶ 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic material of Enomoto/Takemoto having an insulating film as taught by Komuro, in order to prevent heat generation due to eddy currents and thereby reducing the temperature dependency of the electrical machine (¶ 0028 of Komuro).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Enomoto et al. (US 2011/0095642 A1) discloses a rotating electrical machine comprising magnetic cores formed of laminated amorphous foil strips covered in an insulating resin.
Yamamoto et al. (US 7,122,934 B2) discloses a radial gap type rotating electrical machine comprising a stator with separate teeth disposed into recesses in the annular yoke of the stator.
Pijanowski (US 2001/0030486 A1) discloses a radial gap type rotating electrical machine comprising a stator with separate teeth disposed into recesses in the annular yoke of the stator, wherein said teeth are formed from amorphous steel.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834